Opinion issued April 10, 2008








In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00870-CV



ELBERT SCOTT,  Appellant

V.

LT. JACQUELINE DOUGLAS,  Appellee



On Appeal from the 270th District Court 
Harris County, Texas
Trial Court Cause No. 2004-73681


MEMORANDUM OPINION	Appellant Elbert Scott has neither established indigence, nor paid all the
required fees.  See Tex. R. App. P. 5 (requiring payment of fees in civil cases unless
indigent), 20.1 (listing requirements for establishing indigence); see also Tex. Gov't
Code Ann. §§ 51.207 (Vernon 2005), 51.208 (Vernon Supp. 2007); 51.941(a)
(Vernon 2005), 101.041 (Vernon Supp. 2007) (listing fees in court of appeals); Fees
Civ. Cases B(1), (3) (listing fees in court of appeals).  After being notified that this
appeal was subject to dismissal, appellant Elbert Scott  did not adequately respond. 
See Tex. R. App. P. 5 (allowing enforcement of rule); 42.3(c) (allowing involuntary
dismissal of case).
	We dismiss the appeal for nonpayment of all required fees.  We deny all
pending motions.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Alcala.